Affirmed and Memorandum Opinion filed August 9, 2016.




                                      In The

                   Fourteenth Court of Appeals

                             NO. 14-15-01064-CR

                        GABRIEL MORA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1466434

                MEMORANDUM                     OPINION
      Appellant, Gabriel Mora, appeals his conviction for aggravated robbery with
a deadly weapon. Tex. Pen. Code Ann. § 29.03. Appellant’s appointed counsel
filed a brief in which he concludes the appeal is wholly frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his rights to view the record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60 days have
passed, and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2